[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                       FILED
                                                                          U.S. COURT OF APPEALS
                                            No. 10-14505                    ELEVENTH CIRCUIT
                                        Non-Argument Calendar                  AUGUST 4, 2011
                                      ________________________                   JOHN LEY
                                                                                  CLERK
                           D.C. Docket No. 8:10-cr-00166-JDW-EAJ-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                       Plaintiff-Appellee,

                                                 versus

ISAC VELASQUEZ-PEREZ,
a.k.a. Jaime Sifuentes-Villega,

                                           llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (August 4, 2011)

Before HULL, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

         Maria Guzman, appointed counsel for Isac Velasquez-Perez, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967). Our independent review of the

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Velasquez-

Perez’s conviction and within-guideline sentence is AFFIRMED.




                                          2